EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Palmer Dzurella on March 18, 2022.
The application has been amended as follows: 
Canceled claims 4 and 17.
Amended claim 1 as follows:
1. (Currently Amended) A rigging assembly for earth working equipment comprising: 
a pin having a body of circular cross-section and uniform dimension extending from one end of the pin to a head having a non-circular cross-section and a reduced dimension relative to the body, the head extending outward from the body of the pin to an opposite end of the pin and including a retaining formation to receive a lock; 
a first component includes two arms, one of the arms includes a first opening and the other arm includes a third opening coaxially aligned with the first opening and a transverse opening communicating with the third opening for receiving the lock, wherein the lock is movable in the transverse opening to engage the pin, the [[first]] third opening having a first portion to receive the body of the pin and a second portion with a reduced thickness as compared to the thickness of the [[second]] first opening and the first portion of the third opening that receives the reduced dimension of the head to resist rotation of the pin relative to the first component; [[, and]] 
, wherein the first, second and third openings receive the pin with the second component between the first and third openings; and 
a lock movably received within the transverse opening of the first component between a released position and a locked position in which the lock [[engaging]] engages the retaining formation of the head to prevent removal of the pin from the first and second components.  
Amended claim 3 as follows:
3. (Currently Amended) A rigging assembly in accordance with claim [[2]] 1 wherein the second and third openings each has a cylindrical shape, and the [[first]] third opening has a cylindrical portion between the reduced portion and the second component.  
Amended claim 5 as follows:
5. (Currently Amended) A rigging assembly in accordance with claim 4 wherein the head includes oppositely-facing, flat bearing surfaces to define the reduced dimension and contact corresponding surfaces in the [[first]] third opening.  
Amended claim 7 as follows:
7. (Currently Amended) A rigging assembly in accordance with claim [[6]] 5 wherein the retaining formation is a hole being transverse to at least one of the oppositely facing bearing surfaces.  
Amended claim 8 as follows:
8. (Currently Amended) A rigging assembly in accordance with claim [[2]] 1 wherein bushings are received in each of the first and third openings to receive the pin.

Amended claim 11 as follows:
11 (Currently Amended) A rigging assembly for earth working equipment comprising: 
a pin including a body with a circular cross section extending from a proximal end of the pin to a head, the head having spaced planar sides defining a reduced thickness extending outward to a distal end of the pin, wherein at least one of the spaced planar sides includes a lock hole transverse to at least one of the spaced sides; 
a first component comprising a body including a pair of arms each having [[an]] one of a pair of coaxially aligned openings for receiving the pin, to couple the body of the pin to at least one other part, one of the openings including a first portion to receive the body of the pin and a second portion formed as a slot with spaced planar sides with a reduced thickness as compared to the thickness of the other opening and the first portion of the opening to matingly receive the spaced sides of the head to resist rotation of the pin relative to the first component, and a hole extending transverse to and communicating with the second portion of the opening, wherein when the pair of openings receive the pin the lock hole aligns with the hole in the [[body]] first component; and 
a hammerless lock movably secured in the hole in the first component to engage the lock hole on the head of the pin to retain the pin in the opening and which is adjustable from a locked position to a released position permitting installation and removal of the pin into and from the opening without removal of the lock.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/18/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619